Exhibit 10.4

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT, dated June 13, 2012 (this “Agreement”), is
entered into by and between TRANSATLANTIC PETROLEUM, LTD., an exempted company
incorporated with limited liability under the laws of Bermuda (“TAT”), and
VIKING SERVICES MANAGEMENT, LTD., an exempted company limited by shares
incorporated and existing under the laws of Bermuda (“Viking”), with reference
to the following circumstances:

A. Viking, through its ownership of Viking Services B.V., a private limited
liability company formed under the laws of The Netherlands (“Buyer”), is
simultaneously with the execution of this Agreement purchasing (the
“Acquisition”) all of the issued and outstanding equity securities of Viking
International Limited, an exempted company incorporated with limited liability
under the laws of Bermuda (“VIL”), Viking Geophysical Services, Ltd, a limited
company organized under the laws of Bahamas, and Viking Oilfield Services SRL, a
limited liability company organized under the laws of Romania (collectively, the
“Acquired Companies”), pursuant to the terms and provisions of that certain
Stock Purchase Agreement, dated March 15, 2012 (the “Purchase Agreement”), by
and among, inter alios, TAT, Buyer, as successor in interest to Dalea Partners,
LP, and the Acquired Companies. Capitalized terms used but not defined herein
have the respective meanings given to them in the Purchase Agreement.

B. Upon consummation of the Acquisition, Viking and the Acquired Companies will
require certain specified Services (as defined below) from TAT and its
subsidiaries (the “TAT Subsidiaries”) in connection with Viking’s ownership and
operation of the Acquired Companies, and TAT has agreed to provide, or cause to
be provided, to Viking such Services on a transition basis on the terms and
conditions, and for the consideration, hereinafter set forth.

C. On or after consummation of the Acquisition, certain TAT Subsidiaries will
require the use of certain property owned by a subsidiary of the Acquired
Companies, and Viking has agreed to cause to be provided such use on a
transition basis on the terms and conditions, and for the consideration,
hereinafter set forth.

D. The execution and delivery of this Agreement is a condition precedent to the
Closing.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

1. Provision of Services.

(a) During the period commencing on the Closing Date and ending on the
termination of this Agreement, pursuant to the terms of this Agreement, TAT
agrees to provide, or cause to be provided, to Viking and the Acquired Companies
the following services (the “Services”), as requested by Viking:



--------------------------------------------------------------------------------

(i) The continued use of certain employees currently employed by TransAtlantic
Exploration Mediterranean International Pty Ltd. (“TEMI”).

(ii) The continued use of certain independent contractors that are currently
contracted for under (A) the Agreement by and between TEMI and Argen Limited and
(B) the Agreement by and between TEMI and Yusufoğullari Construction,
Transportation, Contracts, Industry, Trading Ltd. Liability Company.

(iii) The continued guarantee by TAT of leases signed by certain employees of
the Acquired Companies for flats currently rented by such employees in Turkey
until such time as the primary remaining term (without the benefit or exercise
of any optional extension thereof) of the respective leases expire.

(iv) The provision of local Turkish legal advice and services from TAT’s Turkish
legal department.

(v) The provision of local Turkish tax advice and services from TAT’s Turkish
tax department.

(vi) The continued use of certain office space in Akmerkez, Istanbul, Turkey
that is currently provided to VIL. The rent for the office space shall be
allocated to VIL based on the amount of square footage provided to VIL’s
employees, and payment for the use of any common office space shall be
determined separately for each floor and shall be allocated to VIL based on the
percentage of office space provided to VIL on the floors that VIL occupies.

(vii) Subject to obtaining any required third party consents, the provision of
any and all information technology support services, including but not limited
to, technical support for the use of computer servers, storage devices and
communication devices.

(viii) Subject to obtaining any required third party consents, the continued use
of the following software within TAT’s information technology infrastructure:
Traverse, Ideas, Asset Keeper, Genom and Microsoft products and support
software.

(ix) Subject to obtaining any required third party consents, any and all other
services, software or licenses that, although not included in Section 1(a)(i)
through Section 1(a)(viii), are currently being provided by TAT or TAT
Subsidiaries to Viking.

(b) The parties acknowledge and agree that the Services described in
Section 1(a) shall be provided by TAT or TAT Subsidiaries, as the case may be,
as required for each Acquired Company to continue to operate in substantially
the same manner as each of them was operated prior to Closing; provided, that
Viking may request from time to time that TAT provide, or cause to be provided,
additional or different services that relate to the transition of ownership and
operation of the Acquired Companies. If TAT, in its sole and absolute
discretion, provides such services they shall be deemed Services for purposes
hereof.

(c) TAT shall (and shall cause TAT Subsidiaries to) perform each Service with at
least the same level of skill, quality, and care as TAT (or the applicable TAT
Subsidiary) was providing such Service to the Acquired Companies prior to the
date of this Agreement.

 

2



--------------------------------------------------------------------------------

2. Provision of Office Space by Viking; Term of Use; Termination of Use.

(a) Subject to Sections 2(b) and 2(c), during the period commencing upon the
transfer of the Owned Property from Thrace Basin Natural Gas (Turkiye)
Corporation and continuing for a period of two (2) years from the Closing Date
(the “Use Term”), Viking will cause Viking Uluslararasi Enerji Hizmetleri
Yonetimi Limited Sirketi, a limited company organized under the laws of Turkey
(“VES”), to allow TAT Subsidiaries continued use (“Use”) of certain office space
and yard space currently provided to those TAT Subsidiaries. The rent for the
office space and yard space shall be allocated to each TAT Subsidiary based on
the amount of square footage provided to the TAT Subsidiaries, and payment for
the use of any common office space shall be determined separately for each floor
and shall be allocated to each TAT Subsidiary based on the percentage of office
space provided to such TAT Subsidiary on the floors that it occupies.

(b) During the Use Term, TAT shall have the right upon no less than sixty
(60) days’ prior written notice to Viking to terminate the Use or a portion of
the Use; provided, that TAT shall pay for the Use through the date of
termination in accordance with the provisions of Section 4 of this Agreement.
Upon receipt of any such notice, Viking shall terminate the Use or portion of
the Use identified in such notice, thus terminating this Agreement as to such
Use or portion of Use effective as of the end of such sixty (60) notice period.

(c) Viking may terminate this Agreement with respect to the Use upon thirty
(30) days’ prior written notice to TAT if (i) subject to Section 4(d), TAT fails
to pay any of the Use Fees (as defined below) when due in accordance with this
Agreement, (ii) TAT or any TAT Subsidiaries make a general assignment for the
benefit of creditors or become insolvent, or a receiver is appointed for, or a
court approves reorganization or arrangement proceedings on, such party,
(iii) the Use is prohibited by applicable Law, subjects Viking or any of its
Subsidiaries to material increased regulation by any Governmental Authority, or
(iv) the Use requires Viking or any of its Subsidiaries to obtain any material
license or permit not otherwise required of Viking or such Subsidiary; provided,
that TAT shall pay for the Use through such date of termination in accordance
with the provisions of Section 4 of this Agreement.

3. Term of Services; Termination of Services.

(a) Subject to Sections 3(b) and 3(c), TAT shall provide, or cause to be
provided, the Services to Viking on the terms set forth in this Agreement during
the period commencing on the date hereof and continuing for a period of two
(2) years from the Closing Date (such term with respect to the applicable
Service, the “Term”). Notwithstanding the applicable Term, Viking and the
Acquired Companies shall use commercially reasonable efforts to eliminate their
respective need for the Services hereunder as soon as practicable following the
Closing Date.

(b) During the applicable Term, Viking shall have the right upon no less than
sixty (60) days’ prior written notice to TAT (the “Notice Period”) to terminate
all or any portion of the Services. Upon receipt of any such notice, TAT shall
terminate the provision of the Services identified in such notice, thus
terminating this Agreement as to such Services, effective as of the end of the
Notice Period; provided that (i) Viking shall pay for the terminated Services

 

3



--------------------------------------------------------------------------------

through such date in accordance with the provisions of Section 4 of this
Agreement and (ii) during the Notice Period, TAT shall provide a reasonable
level of cooperation and assistance to Viking in connection with the transfer of
responsibility for the terminated Services to Viking pursuant to Section 5 of
this Agreement.

(c) TAT may terminate this Agreement with respect to the Services upon thirty
(30) days’ prior written notice to Viking if (i) subject to Section 4(b), Viking
fails to pay any of the Service Fees (as defined below) when due in accordance
with this Agreement, (ii) Viking or any of its Subsidiaries make a general
assignment for the benefit of creditors or become insolvent, or a receiver is
appointed for, or a court approves reorganization or arrangement proceedings on,
such party, (iii) the provision or receipt of any of the Services is prohibited
by applicable Law, subjects TAT, or any TAT Subsidiaries to material increased
regulation by any Governmental Authority, or (iv) the provision of any of the
Services requires TAT or any TAT Subsidiaries to obtain any material license or
permit not otherwise required of TAT or such TAT Subsidiary; provided, that
Viking shall pay for the Services through such date of termination in accordance
with the provisions of Section 4 of this Agreement.

4. Compensation.

(a) Viking agrees to pay, and TAT agrees to accept, payment in an amount equal
to the actual cost (including, without limitation, third party costs, sales and
use taxes and travel expenses) of the Services provided (with such cost to be
mutually agreed upon by TAT and Viking and calculated in accordance with this
Agreement and Council of Petroleum Accountants, Societies, Inc. (COPAS)
Accounting Procedure Recommended by COPAS) (the “Service Fees”). Not later than
thirty (30) days following the end of each calendar month, TAT shall submit to
Viking in writing an invoice setting out in reasonable detail each Service
performed by TAT during the preceding month and the related Service Fees. TAT
shall provide all supporting information and documentation as reasonably
requested by Viking to validate any amounts payable by Viking pursuant to this
Section 4.

(b) Viking shall pay TAT any undisputed amounts due and owing to TAT under an
invoice within forty-five (45) days of receipt of such invoice. In the event
Viking disputes any invoice in whole or in part, Viking shall pay the undisputed
portion within the 45-day payment period, but Viking may, in its sole
discretion, either (i) withhold payment of the disputed amount until the dispute
is settled or (ii) pay the disputed amount without waiver of any of its rights,
including the right to seek reimbursement at a later time. In the event that any
disputed amount is not resolved by the parties and paid (as such amount may be
adjusted pursuant to any dispute resolution process) within ninety (90) days of
the original invoice date for such disputed amount, TAT shall be entitled upon
ten (10) days’ prior written notice to Viking to discontinue the provision of
the related Service for which payment continues to be unpaid.

(c) TAT agrees to pay, and Viking agrees to accept, payment in an amount equal
to the actual cost of the Use provided (with such cost to be mutually agreed
upon by TAT and Viking and calculated in accordance with this Agreement and AAPL
COPUS standards) (the “Use Fees”). Not later than thirty (30) days following the
end of each calendar month, Viking shall submit to TAT in writing an invoice
setting out in reasonable detail the Use provided by Viking during the preceding
month and the related Use Fees. Viking shall provide all supporting information
and documentation as reasonably requested by TAT to validate any amounts payable
by TAT pursuant to this Section 4.

 

4



--------------------------------------------------------------------------------

(d) TAT shall pay Viking any undisputed amounts due and owing to Viking under an
invoice within forty-five (45) days of receipt of such invoice. In the event TAT
disputes any invoice in whole or in part, TAT shall pay the undisputed portion
within the 45-day payment period, but TAT may, in its sole discretion, either
(i) withhold payment of the disputed amount until the dispute is settled or
(ii) pay the disputed amount without waiver of any of its rights, including the
right to seek reimbursement at a later time. In the event that any disputed
amount is not resolved by the parties and paid (as such amount may be adjusted
pursuant to any dispute resolution process) within ninety (90) days of the
original invoice date for such disputed amount, Viking shall be entitled upon
ten (10) days’ prior written notice to TAT to discontinue the provision of the
portion of the Use for which payment continues to be in unpaid.

(e) If TAT ceases to perform the Services pursuant to a notice made by Viking
under Section 3(b) of this Agreement or by TAT under Section 3(c) of this
Agreement, Viking shall pay the Service Fees for such Services pro-rata through
the date of termination of such Services.

(f) If Viking ceases to provide the Use pursuant to a notice made by TAT under
Section 2(b) of this Agreement or by Viking under Section 2(c) of this
Agreement, TAT shall pay the Use Fees for such Use pro-rata through the date of
termination of such Use.

5. Transition Assistance. TAT shall provide a reasonable level of cooperation
and assistance to Viking in connection with the transfer of responsibility for
the Services to Viking and the Acquired Companies. The parties agree to work
together, in good faith to accomplish the transition of Services from TAT to
Viking.

6. Independent Contractor. Each party shall act under this Agreement solely as
an independent contractor and not as an agent of the other party.

7. Access. Viking shall make available on a timely basis to TAT all information
and materials reasonably requested by TAT to enable it to provide the Services.
Viking shall provide TAT reasonable access to Viking’s premises for the purpose
of providing the Services. TAT agrees to comply with all reasonable rules and
guidelines that have been provided to it by Viking and/or any Acquired Company
in advance of any Service being performed regarding access to Viking’s and/or
any Acquired Company’s premises and automated systems, including, without limit,
rules regarding security and health and safety, and any additional reasonable
rules made known to TAT from time to time by Viking and/or any Acquired Company
together with all rules and regulations required by applicable law. Viking
agrees (i) to comply with all reasonable rules and guidelines that have been
provided to it by TAT and/or any Subsidiary in advance of any Service being
performed regarding access to TAT’s and/or any Subsidiary’s premises and
automated systems, including, without limit, rules regarding security and health
and safety, and any additional reasonable rules made known to Viking from time
to time by TAT and/or any Subsidiary together with all rules and regulations
required by applicable law.

 

5



--------------------------------------------------------------------------------

8. Compliance With Laws. In carrying out their respective obligations hereunder,
TAT and Viking shall, and shall cause their respective employees, agents, and
Subsidiaries to adhere to all applicable laws and governmental rules,
regulations and orders.

9. Confidentiality. The parties shall (a) keep all information exchanged in
connection with this Agreement and the provision of the Services confidential;
(b) protect such information of the disclosing party by using the same degree of
care, but no less than a reasonable degree of care, to prevent the unauthorized
use, dissemination, or publication of such information as the receiving party
uses to protect its own confidential information of a like nature, (c) not use
such information other than in accordance with this Agreement, and (d) not
disclose such information to any third party; provided, that the foregoing shall
not restrict either party from (i) using such information in performing its
respective obligations under, or enforcing the terms of, this Agreement or
(ii) disclosing such information to the extent such information is requested or
required to be disclosed by applicable Law.

10. Indemnification. SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS 19(D),
19(E), AND 19(F), VIKING SHALL INDEMNIFY TAT AND ITS AGENTS, OFFICERS, EMPLOYEES
AND AFFILIATES FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, AND LIABILITIES
ARISING OUT OF (I) ANY GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT OF VIKING OR
ANY OF ITS AGENTS, OFFICERS, EMPLOYEES AND AFFILIATES OR (II) ANY BREACH OF THIS
AGREEMENT BY VIKING. SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS 19(D),
19(E), AND 19(F), TAT SHALL INDEMNIFY VIKING, THE ACQUIRED COMPANIES, AND THEIR
AGENTS, OFFICERS, EMPLOYEES AND AFFILIATES FROM AND AGAINST ANY AND ALL CLAIMS,
LOSSES, AND LIABILITIES ARISING OUT OF (I) ANY GROSS NEGLIGENCE OR INTENTIONAL
MISCONDUCT OF TAT OR ANY OF ITS AGENTS, OFFICERS AND EMPLOYEES AND AFFILIATES OR
(II) ANY BREACH OF THIS AGREEMENT BY TAT.

11. Ownership. This Agreement and the performance of the Services or the
provision of the Use hereunder will not affect the ownership of any assets or
information by either party, their Subsidiaries, or their Affiliates. Neither
party will gain, by virtue of this Agreement or the Services or Use provided
hereunder, by implication or otherwise, any rights of ownership of any property
or rights owned by the other party.

12. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. No
party hereto may assign either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the other party;
provided, that, Viking acknowledges and agrees that the Services may be
furnished by a TAT Subsidiary.

13. Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.

 

6



--------------------------------------------------------------------------------

14. Governing Law. This Agreement is to be governed by, and construed and
enforced in accordance with, the laws of the State of Texas, without regard to
its rules of conflict of laws. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any state or federal
court sitting in Dallas County in the State of Texas. Consistent with the
preceding sentence, each of the parties hereto hereby (a) submits to the
exclusive jurisdiction of any federal or state court sitting in the State of
Texas for the purpose of any Action arising out of or relating to this Agreement
brought by any party hereto and (b) irrevocably waives, and agrees not to assert
by way of motion, defense, or otherwise, in any such Action, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
the Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated by this
Agreement may not be enforced in or by any of the above-named courts.

15. Notices. Any notice to be given hereunder by either party to the other shall
be given in accordance with the provisions of Section 12.5 of the Purchase
Agreement.

16. Construction. The headings of Sections in this Agreement are provided for
convenience only and shall not affect its construction or interpretation. In the
construction or interpretation of the terms of this Agreement, the rule of
construction that a document is to be construed most strictly against the party
who prepared the same shall not be applied, it being agreed that both parties
have participated in the preparation of the final form of this Agreement.

17. Severability. If any provision of this Agreement, or the application thereof
to any Person, place or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement and such provisions as applied to other persons, places and
circumstances shall remain in force and effect, and such invalid, unenforceable
or void provisions will be deemed to be modified so as to effect the original
intent of the parties as closely as possible in an acceptable manner so that, to
the greatest extent possible, the transactions and other matters contemplated by
this Agreement are consummated and otherwise given effect as originally
contemplated with the same effect.

18. Counterparts. This Agreement may be executed in one or more counterparts
(and by facsimile or portable document format (.pdf)), each of which shall be
deemed to be an original copy of this Agreement and all of which, when taken
together, shall be deemed to constitute one and the same agreement.

19. Additional Provisions.

(a) The parties hereby expressly acknowledge and agree that nothing in this
Agreement shall be deemed to grant the Viking or the Acquired Companies after
the termination or expiration of this Agreement (including any extension of any
applicable Term, if any), by implication, estoppel or otherwise, any rights to
any software provided to the Viking or the Acquired Companies by TAT and TAT
Subsidiaries hereunder.

(b) The parties agree that any necessary payroll disbursement with respect to
the employees of the Provider pursuant to Sections 1(a)(i) that may become due
during the applicable Term shall be the financial responsibility of Viking and
the Acquired Companies but

 

7



--------------------------------------------------------------------------------

that such disbursement shall be made by TAT and TAT Subsidiaries in accordance
with TAT’s and TAT Subsidiaries’ customary practices. Viking and/or the Acquired
Companies shall cause to be pre-funded as and when necessary all amounts
required to be paid to or in connection with such employees, including, without
limitation, payroll amounts, payroll related taxes and any expense
reimbursements paid in connection with the payment of payroll. Such amounts
shall be funded by wire transfer of immediately available funds to an account
designated by TAT.

(c) Notwithstanding anything to the contrary contained herein, this Agreement
shall not constitute an agreement to provide Services, Use, or to make available
the benefits under any Contract if doing so without the consent of another party
thereto would constitute a breach thereof or in any material way affect the
rights of the Provider or its Subsidiaries thereunder, unless such consent has
been obtained.

(d) EXCEPT AS SPECIFIED IN SECTION 1 (C) THIS AGREEMENT, (A) TAT AND TAT
SUBSIDIARIES MAKE NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE SERVICES
AND TAT EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A SPECIFIC PURPOSE AND
(B) VIKING AND ITS SUBSIDIARIES MAKE NO REPRESENTATIONS OR WARRANTIES WITH
RESPECT TO THE USE AND VIKING EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A SPECIFIC PURPOSE.

(e) Notwithstanding anything in this Agreement to the contrary, in no event will
either party or its Subsidiaries be liable, whether in negligence, breach of
contract or otherwise, for any damages, losses, or expenses suffered or incurred
by the other parties or any other Person arising out of or in connection with
the rendering of Services or any failure to render Services except to the extent
that such damages, losses, or expenses are caused by the willful misconduct or
gross negligence of the responsible party or any of its Subsidiaries.
Furthermore, in no event shall either party or its Subsidiaries be liable for
any indirect, special, punitive, exemplary, incidental or consequential losses,
damages, losses or expenses of any kind, including, without limitations, loss of
profits, regardless of the form of the action or the theory of recovery, even if
such party has been advised of the possibility of such damages. Each party and
its Subsidiaries’ maximum liability for any action, regardless of the form of
action, whether in tort or contract, arising under this Agreement shall be
limited to the amount of fees paid by the Service recipient to the Service
provider hereunder. Each party agrees to indemnify and hold harmless the other
party and its Subsidiaries from and against any damages, losses, or expenses
suffered or incurred by any of them in connection with their performance
hereunder, except to the extent that such damages, losses, or expenses are
caused by the willful misconduct or gross negligence of the other party or any
of its Subsidiaries.

(f) Neither party shall be liable for any Loss or damage whatsoever arising out
of any delay or failure in the performance of its obligations pursuant to this
Agreement to the extent such delay or failure results from events beyond the
control of that party, including but not limited to acts of God, acts or
regulations of any Governmental Authority, war, terrorism, riots, insurrection
or other hostilities, accident, fire, flood, strikes, lockouts, industrial
disputes, shortages of fuel or financial system disruptions or delays (a “Force
Majeure Event”); provided,

 

8



--------------------------------------------------------------------------------

that no such event shall relieve a party of its payment obligations under
Section 4 of this Agreement with respect to the Services or Use actually
performed or provided hereunder. A party experiencing a Force Majeure Event
shall only be excused from its performance of its obligations pursuant to this
Agreement for the duration of the Force Majeure Event. No party shall be
entitled to terminate this Agreement in respect of any such delay or failure
resulting from any such event. Upon the occurrence of a Force Majeure Event
applicable to a party, such party shall promptly give written notice to the
other party of the Force Majeure Event and its expected duration.

(g) In the event of any conflict or inconsistency between the terms of this
Agreement and the terms of the Purchase Agreement, the terms of the Purchase
Agreement will prevail. Nothing contained herein will be deemed to alter,
modify, expand or diminish the terms of the Purchase Agreement.

[Signature Page to Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

TAT:     TRANSATLANTIC PETROLEUM, LTD.             By:   /s/ Jeffrey S. Mecom  
          Name: Jeffrey S. Mecom             Title: Vice President

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

VIKING:     VIKING SERVICES MANAGEMENT, LTD.             By:   /s/ N. Malone
Mitchell, 3rd             Name: N. Malone Mitchell, 3rd             Title:
Director

[Signature Page to Transition Services Agreement]